03-15-00114-CV




                       Liz Q. Gonzalez, Hays County Clerk
     712 S. Stagecoach Trail, Ste. 2008, San Marcos, TX 78666* (512) 393-2199




June 3, 2015




Dear Mr. Jeffrey D. Kyle,

As of June 3rd, 2015, Appellants' Attorney, JefferyS. Kelly, has not submitted any
request for a Designation of Clerks Record nor has he made a payment for a Clerks
Record.

Please feel free to contact me if any questions Monday-Friday, 8:00am-5:00pm.




Thank you,




1£~
Senior Deputy
:Jfays County Cferk.'s Office
712 S. Stagecoach Trf.
Suite 2008
San :Marcos 'IX 78666
Pfi. 512-393-7327
j'ax 512-393-7735
www.co.fiays.tx.us